                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


BRIAN DODD,                                            CIV. 18-5084-JLV

                    Plaintiff,

       vs.                                                   ORDER

SAM JENKINS; and LEAPS PROGRAM,

                    Defendants.


                                  INTRODUCTION

      Plaintiff Brian Dodd, appearing pro se, filed a complaint against

defendants Sam Jenkins and the LEAPS Program alleging defendants

“repeatedly infringed on Plaintiff’s copyrighted works” and “repeatedly violated

the U.S. EEOC Settlements[.]” (Docket 1 at p. 4). Plaintiff also filed a motion

to proceed in forma pauperis. (Docket 2). The court grants plaintiff in forma

pauperis status but dismisses his complaint in part.

I.    In Forma Pauperis Status

      Section 1915(a)(1) of Title 28 of the United States Code directs the court

to authorize the commencement of a civil action without prepayment of fees

upon proof of plaintiff's inability to pay. 28 U.S.C. § 1915(a)(1). In his

declaration, plaintiff indicates he is currently unemployed and receives

disability payments of $770 per month. (Docket 3). The court finds plaintiff is
indigent within the meaning of § 1915(a)(1) and grants him leave to proceed in

forma pauperis.

II.   Complaint Screening

      A.     Legal standard

      Because plaintiff is proceeding in forma pauperis, the court must screen

his complaint pursuant to 28 U.S.C. § 1915. That statute provides:

      Notwithstanding any filing fee, . . . the court shall dismiss the case
      at any time if the court determines that--

      ...

      (B) the action or appeal—

             (i)     is frivolous or malicious;

             (ii)    fails to state a claim on which relief may be
                     granted; or

             (iii)   seeks monetary relief against a defendant
                     who is immune from such relief.

28 U.S.C. § 1915(e)(2). Subsection (e)(2) allows the court to sua sponte review a

complaint filed with an in forma pauperis application to determine if the action

is frivolous, malicious, fails to state a claim, or seeks monetary relief against a

defendant or defendants who are immune from such relief.

      To survive the screening process, a pro se plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Two “working principles” underlie Rule

12(b)(6) analysis. See Iqbal, 556 U.S. at 678. First, courts are not required to

accept as true legal conclusions “couched as . . . factual allegation[s]” in the

complaint. See id. “[A] complaint must allege ‘more than labels and


                                           2
conclusions, and a formulaic recitation of the elements of a cause of action will

not do.’ ” Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017) (quoting Twombly,

550 U.S. at 555). The court does, however, “take the plaintiff’s factual

allegations as true.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th

Cir. 2009). Second, the plausibility standard is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 678 (citation omitted). The complaint is analyzed “as

a whole, not parsed piece by piece to determine whether each allegation, in

isolation, is plausible.” Braden, 588 F.3d at 594. The court “will not mine a

lengthy complaint searching for nuggets that might refute obvious pleading

deficiencies.” Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017)

(quotations omitted).

      In applying these principles, the court must construe plaintiff’s pro se

complaint liberally. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

This means “that if the essence of an allegation is discernible, even though it is

not pleaded with legal nicety, then the district court should construe the

complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Jackson v. Nixon, 747 F.3d 537, 544 (8th Cir.

2014) (internal quotation marks omitted). The complaint “still must allege

sufficient facts to support the claims advanced.” Stone, 364 F.3d at 914.




                                        3
       B.     Analysis

       In the “Statement of Claim” section of his preprinted form complaint,

plaintiff alleges:

       Defendants promised and agreed in writing to assist Plaintiff
       however the Defendants have not at all assisted Plaintiff but instead
       the Defendants have repeatedly infringed on Plaintiff’s copyrighted
       works. In addition, the Defendants have repeatedly violated the U.S.
       EEOC Settlements the Defendants signed, stipulated, dated and
       agreed to.

(Docket 1 at p. 4). In the earlier “Basis for Jurisdiction” section of the

complaint, plaintiff also states defendants are infringing on his “copyright

registered works.” 1 Id. at p. 3. He further states defendants are violating the

Americans with Disability Act and a “federal or international treaty” the name

of which he “is not permitted by law to reveal[.]” Id. In attachments to the

complaint, plaintiff provided: e-mails between him and defendant Sam Jenkins;

documents purporting to establish plaintiff’s copyright of an “electronic file”

entitled “Anonymity: History of Straight Incorporated” and a film entitled

“Surviving Straight, Incorporated”; and screenshots of a website describing and

offering for sale items purportedly authored or made by plaintiff. (Dockets 1-1,

1-2 & 1-3). Plaintiff also filed settlement documents from the United States

Equal Employment Opportunity Commission (“EEOC”) entitling him to

academic accommodation. (Dockets 1-4 & 1-5). Defendant Jenkins, as




       1Plaintiffchecked a box indicating he was asserting diversity jurisdiction
but filled out the sections for both diversity and federal question jurisdiction.
(Docket 1 at p. 3).


                                         4
Director for Christian Counseling for the LEAPS Program signed the

documents. Id.

      Plaintiff’s complaint, when read in conjunction with the attachments,

states a claim of copyright infringement, if only barely. In the e-mails plaintiff

filed, he asks the defendants to remove his “property that is copyrighted”—

which he identifies as books—from their “film festival website.” (Docket 1-1 at

p. 1). The provided screenshots show a website offering books written by

plaintiff for sale by “Sam Jenkins’ LEAPS Program, Sovereign House and The

Freedom Film Festival” with “[p]urchase cost . . . given 100% back to the

author[.]” (Docket 1-3 at p. 3). Construing plaintiff’s complaint liberally and in

conjunction with the attachments, the court cannot say it is wholly implausible

that plaintiff owns the copyrights to the books attributed to his ownership and

listed for sale on a website that, on its face, is connected in some way to

defendants. A copyright owner has the “exclusive rights . . . to distribute

copies . . . of the copyrighted work to the public by sale[.]” 17 U.S.C. § 106(3).

The court will allow plaintiff’s copyright infringement claim to proceed.

      Plaintiff’s claim regarding the EEOC settlement, however, fails to state a

claim upon which relief can be granted. Although pro se complaints are to be

construed liberally, “they still must allege sufficient facts to support the claims

advanced.” Stone, 364 F.3d at 914. In his e-mail to defendant Jenkins,

plaintiff alleges defendant violated the EEOC settlement by failing to “help

[plaintiff] gain accommodations, assistance, and to become whole[.]” (Docket 1-

1 at p. 1). In the complaint, plaintiff merely states defendants “repeatedly



                                         5
violated” the settlement. (Docket 1 at p. 4). These allegations are wholly

insufficient to state any claim and must be dismissed.

                                     ORDER

      Accordingly, it is

      ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket 3) is granted. Plaintiff may prosecute this action to its conclusion

without prepayment of costs or fees. Any recovery in this action by plaintiff

shall be subject to the repayment of costs and fees, including service of process

fees and the $400 filing fee.

      IT IS FURTHER ORDERED that plaintiff’s claim related to defendants’

alleged violation of an EEOC settlement is dismissed without prejudice.

      IT IS FURTHER ORDERED that plaintiff shall complete and send to the

Clerk of Court summonses and USM-285 forms for each defendant. Upon

receipt of the completed summonses and USM-285 forms, the Clerk of Court

will issue a summons for each defendant. If the completed summonses and

USM-285 forms are not submitted by plaintiff as directed, the complaint may

be dismissed. The United States Marshal shall serve the completed summons

with a copy of the complaint and this order upon each of the defendants. The

United States will advance the costs of service.

      IT IS FURTHER ORDERED that plaintiff shall serve upon defendants or,

if appearance has been entered by counsel, upon their attorney(s), a copy of

every further pleading or other document submitted for consideration by the

court. Plaintiff shall include with the original paper to be filed with the Clerk of



                                         6
Court a certificate stating the date a true and correct copy of any document

was mailed to defendants or their counsel. Any paper received by the court

which has not been filed with the Clerk of Court or which fails to include a

certificate of service will be disregarded by the court.

      IT IS FURTHER ORDERED that defendants shall serve and file an

answer or responsive pleading to the complaint, together with a legal brief or

memorandum in support, on or before twenty-one (21) days following the date

of service.

      Dated August 5, 2019.

                                       BY THE COURT:

                                       /s/ Jeffrey L. Viken
                                       JEFFREY VIKEN
                                       CHIEF JUDGE




                                         7
